Citation Nr: 9926226	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  98-14 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Entitlement to service connection for left shoulder 
separation.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service



ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1997 to 
February 1998.

This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of a rating decision by the Atlanta, Georgia, 
Regional Office (RO) of the Department of Veteran Affairs 
(VA) in which the RO denied service connection for left 
shoulder separation.


FINDING OF FACT

The record does not show medical evidence of a nexus between 
the veteran's current left shoulder condition and an injury 
or disease incurred or aggravated during active service.


CONCLUSION OF LAW

The veteran's claim for service connection for left shoulder 
separation is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.303(d) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved regarding any 
given claim is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim.  38 U.S.C.A. § 5107(a) 
(West 1991); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The 
United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter the 
Court) has held that a well grounded claim is comprised of 
three specific elements:  (1) evidence of a current 
disability as provided by a medical diagnosis; (2) evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus, or link, between the 
inservice disease or injury and the current disability, as 
provided by medical evidence.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) 
(table).  In the absence of any one of these three elements, 
the claim is not plausible, and the Board must find that the 
claim for service connection is not well grounded and 
therefore must be denied, pursuant to the decision of the 
Court in Edenfield v. Brown, 8 Vet. App. 384 (1995).

As for evidence of a current disability, the record shows 
that the veteran's left shoulder was examined in March 1998 
by Douglas W. Clanton, M.D.  The examination revealed limited 
range of shoulder motion due to discomfort, and a mildly 
winged scapula on the left.  X-rays did not reveal any 
specific abnormalities.  The diagnostic impression was 
recurrent dislocation, with question of previous Hill-Sachs 
lesion.  Dr. Clanton reported that, given the veteran's 
history of shoulder dislocations, shoulder reconstruction 
will most likely be required.  The Board finds that the 
veteran has submitted sufficient evidence to show that he has 
a current disability for purposes of a well grounded claim. 

The Board next considers the evidence regarding a left 
shoulder injury in service.  The veteran's service medical 
records reveal that in January 1998 he separated his left 
shoulder while pugil stick training during basic training.  
Examination revealed an anterior dislocation, which was 
reduced without difficulty.  X-rays showed normal anatomical 
position.  His left shoulder was placed in a sling and he was 
placed in a no duty status.  The diagnosis was recurrent left 
glenohumeral joint dislocation.  This evidence is sufficient 
evidence, for purposes of a well grounded claim, of an 
inservice left shoulder injury.         

The veteran's service connection claim fails, however, due to 
the lack of competent medical evidence of a nexus between his 
current shoulder condition and his active service.  The 
evidence shows that the veteran's inservice shoulder 
dislocation was actually just the latest in a history of left 
shoulder separations going back to 1990.  The evidence from 
the veteran's service medical records includes a December 
1997 voluntary statement from the veteran that describes a 
preservice left shoulder dislocation in August 1995, another 
dislocation while playing football in 1994, and three 
dislocations between 1990-1991.  However, the Board notes 
that as part of his July 1997 enlistment physical, the 
veteran indicated that he has no history of a painful or 
"trick" shoulder.  

Based on his December 1997 medical disclosure, the veteran 
was examined and deemed able to continue with basic training.  
However, once the veteran dislocated his shoulder again in 
January 1998, he was diagnosed with a recurrent shoulder 
dislocation problem that existed prior to service.  The 
service medical records indicate that the veteran did not 
have a shoulder defect that was aggravated by active military 
service.  Rather, he was determined to be not physically 
qualified by reason of not meeting the minimum medical 
standards for enlistment. 

Further evidence of the veteran's history of shoulder 
dislocations includes records of preservice medical treatment 
by John Lochemes, M.D., for a dislocated left shoulder.  A 
May 1994 hospital discharge summary reveals that the veteran 
had his left shoulder operated on to repair a shoulder 
dislocation incurred while playing football.  The shoulder 
was immobilized following the procedure.         

The Board finds that the veteran's left shoulder disability 
was neither incurred in nor aggravated by active service.  
The evidence shows that the veteran was notified of his 
service separation proceedings, and acknowledged them, in 
January 1998 but chose not to rebut the determination that 
his enlistment was erroneous for recurrent left glenohumeral 
joint dislocations that existed prior to service.  The 
veteran was medically discharged from the service with an 
entry level separation, after approximately six weeks of 
active duty.   

The veteran argues that his left shoulder condition was 
permanently aggravated by his shoulder injury in basic 
training.  The Board does not find evidence to support this 
argument.  The service medical records do show that he was 
treated for a shoulder dislocation incurred during basic 
training.   However, the records do not describe any 
permanently aggravated condition due to service.  The medical 
survey examination results reveal that he did not meet the 
minimum requirements for enlistment, despite the fact that 
his enlistment physical described his shoulder condition as 
not currently disabling.  The Board finds that the veteran's 
left shoulder condition did not measurably deteriorate 
because of his brief period of active service.   Rather, the 
evidence shows that his shoulder condition predated his 
service and, once fully evaluated 6 weeks into his 
enlistment, was determined to be sufficiently disabling to 
disqualify him from service.  The veteran's argument to the 
contrary is not supported by the documented evidence from the 
service medical records.  The Board finds that the extent of 
the veteran's shoulder disability was not fully recognized by 
military medical authorities until he was in basic training, 
and that the evidence shows that his shoulder condition did 
not appreciably change during those few weeks of service.  
Accordingly, the Board concludes that the veteran has not 
presented a well grounded claim.    

The Court has held that, when a claimant fails to submit a 
well grounded claim under 38 U.S.C.A. § 5107(a) (West 1991), 
VA has a duty under 38 U.S.C.A. § 5103(a) (West 1991) to 
advise the claimant of the evidence required to complete his 
or her application in circumstances in which the claimant has 
referred to other known and existing evidence.  Robinette v. 
Brown, 8 Vet. App. 69 (1995); see also Epps v. Brown, 9 Vet. 
App. 341 (1996).  In this case, the Board finds that this 
procedural consideration has been satisfied.  In particular, 
the Board notes that the July 1998 statement of the case 
advises the veteran that there is no competent evidence that 
establishes that his shoulder condition was incurred or 
aggravated by active service.  Moreover, unlike the situation 
in Robinette, he has not put VA on notice of the existence of 
any specific, particular piece of evidence that, if 
submitted, could make either of his claims well grounded. 




	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for left shoulder 
separation is denied. 



		
	KATHLEEN K. GALLAGHER
	Acting Member, Board of Veterans' Appeals



 

